Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 20090313219), further in view of Jayaraman et al (US 10,459,962) both of record in parent application. 
Regarding claim 1 Gupta substantially discloses teaches or suggests a system comprising a processor and a memory accessible by the processor and storing instructions that when executed by the processor, cause the processor to perform operations comprising:
receiving an incident report that is not linked to a configuration item (see at least Figure 8);
generating a feature vector for the received incident report (see at least 0076);
comparing the generated feature vector to one or more feature vectors of a plurality of feature vectors stored in a database (see at least 0076-0077); wherein each of the plurality of feature vectors corresponds to a respective past incident report of a plurality of past incident reports stored in the database (see at least Figure 2);
based on the comparison, identify a set of candidate incident reports of the plurality of past incident reports that are potentially related to the received incident report (see at least 0076-0077), 
the difference is Gupta does not specifically show “determining whether a particular configuration item of a plurality of configuration items stored in the database is associated with the incident report based on whether the particular configuration item is linked to at least a threshold number of incident reports from the set of candidate incident reports”; However Gupta clearly teaches automated association of configuration item (Cl) to an incident in a service desk, and using associated Cls and assets for automatically routing the incident to a technical expert (see at least 0029). Gupta further teaches performing Cl-incident association by automatically identifying keywords and searching in CMDB objects and relationships (see at least 0029). Jayaraman in the same field of endeavor teaches matching text string vectors from incident reports to similar reports in a greater corpus of incident reports recorded in a database so that incident reports with similar problem descriptions can be identified and an individual can review these incident reports to determine how similar problems have been reported and addressed in the past (see at least col.28 lines 17-47 Jayaraman). Jayaraman further teaches the concept of a threshold when Jayaraman shows comparison using similarity value that is greater than a predetermined value (col.28 lines 20-21). Thus it would have been obvious to one of ordinary skill in the art to include the teaching of Jayaraman while implementing the system of Gupta to include determining whether a particular configuration item of a plurality of configuration items stored in the database is associated with the incident report based on whether the particular configuration item is linked to at least a threshold number of incident reports from the set of candidate incident reports as claimed in order to assist users to determine how similar problems to the one of the incident report have been addressed in the past.
Gupta further teaches:
in response to the determination that the particular configuration item of the plurality of configuration items is associated with the received incident report, linking the particular configuration item to the received incident report (see at least 00077); and
storing, in the database (see at least Figure 2), the link between the received incident report and the particular configuration item (see at least 0082).

Regarding claim 2, Gupta/ Jayaraman teaches the system of claim 1, wherein the received incident report comprises a task associated with repairing software, repairing hardware, completing a purchase of an item, installing software, or updating software, or any combination thereof (see at least Gupta 0030).

Regarding claim 3, Gupta/ Jayaraman teaches the system of claim 1, wherein the received incident report comprises a plurality of fields, wherein at least one of the plurality of fields has a value, wherein the plurality of fields identify an originator of the received incident report, a description of the received incident report, a description of a task to be performed and associated with the received incident report, an identifier of an agent assigned to the received incident report, or a status of the received incident report, or any combination thereof (see at least Gupta Figure 6).

Regarding claim 4, Gupta/ Jayaraman teaches the system of claim 3, wherein receiving the incident report comprises generating a graphical user interface configured to:
display the plurality of fields of the received incident report; and
receive values in at least one of the plurality of fields, wherein the values do not include a unique identifier of a configuration item (see at least Gupta Figure 6).

Regarding claim 5, Gupta/ Jayaraman teaches the system of claim 1, wherein the database is configured to store:
the plurality of past incident reports, wherein each of the plurality of past incident reports is linked to one or more respective configuration items of the plurality of configuration items (see at least Gupta Figure 2), wherein the plurality of configuration items are associated with a managed network and represent properties of one or more of computing devices or software applications deployed within the managed network (see at least Gupta Figures 3-4);
the plurality of feature vectors, each representing information contained in fields of a respective one of the plurality of past incident reports (see at least Gupta Figure 6); and
a trained computational model configured to generate the plurality of feature vectors from the plurality of past incident reports (see at least Gupta Figure 6).

Regarding claim 7, Gupta/ Jayaraman teaches the system of claim 5, wherein the trained computational model is configured to compare the generated feature vector to at least one of the plurality of feature vectors based on one or more similarity values, each representing an extent of similarity between the generated feature vector and a different one of the plurality of feature vectors (see at least Gupta 0055-0056 relevancy scores).

Regarding claim 8, Gupta/ Jayaraman teaches the system of claim 7, wherein identifying the set of candidate incident reports of the plurality of past incident reports that are potentially related to the received incident report comprises determining one or more past incident reports of the plurality of past incident reports having at least a predetermined similarity value with the feature vector generated for the received incident report (see at least Gupta 0051-0052 bounds of ratios of relevancy scores).

Regarding claim 9, Gupta/ Jayaraman teaches the system of claim 7, wherein an output of comparing the generated feature vector to the at least some of the plurality of feature vectors comprises a score representing a degree of similarity (see at least Gupta 0051-0052).

Claim 10 merely differs from claim 1 by the last limitations: “in response to determining that none of the plurality of configuration items is associated with the received incident report, initiating a network discovery process to discover one or more new configuration items; and 
updating the plurality of configuration items to include the one or more new configuration items”.
Gupta clearly teaches such features (see at least 0058-0060 exploring relationships, 0028 automatically assign an incident and/or asset class to new incident descriptions). 

 Regarding claim 11, Gupta/ Jayaraman teaches the system of claim 10, wherein the network discovery process comprises transmitting a plurality of respective probes from a server to one or more computing devices or software applications deployed within a managed network (see at least Gupta 0033).

Regarding claim 12, Gupta/ Jayaraman teaches the system of claim 11, wherein the server is configured to receive and process responses to the respective probes received from the one or more computing devices or software applications deployed within the managed network (see at least Gupta Figures 3-4).

Regarding claim 13, Gupta/ Jayaraman teaches the system of claim 10, wherein updating the plurality of configuration items comprises updating a set of key words associated with the plurality of configuration items (see at least Gupta 0047 keyword index update).

Regarding claim 14, Gupta/ Jayaraman teaches the system of claim 10, wherein the set of candidate incident reports are each linked to one or more configuration items of a set of configuration items in the database (see at least Gupta Figure 4).

Regarding claim 15, Gupta/ Jayaraman teaches the system of claim 14, wherein the set of configuration items are displayed on a graphical user interface comprising a suggestion region configured to (i) display potentially related configuration items from the set of configuration items, and (ii) receive selection of the particular configuration item from the set of configuration items (see at least Gupta 0051: keyword search results can be returned with their corresponding TF-IDF scores. In this case, objects with top-k relevance scores are shown to the service desk personnel, who can select the failing component from the list shown)

Regarding claim 16, Gupta/ Jayaraman teaches the system of claim 10, wherein the operations comprise:
generating a graphical user interface comprising the received incident report and a region for prompting and receiving inputs indicative of attributes of a configuration item that is potentially related to the received incident report (see at least Gupta Figures 14-15, 0090-0091);
determining that at least some of the received inputs indicative of attributes match attributes of an existing configuration item stored in the database (see at least Gupta 0068); and
automatically linking the existing configuration item to the received incident report (see at least Gupta 0090-0091).

Regarding claim 17, Gupta/ Jayaraman teaches the system of claim 16, wherein the inputs indicative of attributes comprise an Internet Protocol (IP) address, a uniform resource locator (URL), a service name, or a domain name, or any combination thereof (see at least Gupta 0068).

Claim 18 essentially recites the limitations of claim 10 in form or a computer program product, thus is rejected for the same reasons discussed in claim 10 above . 

Regarding claim 19, Gupta/ Jayaraman teaches the non-transitory, computer-readable medium of claim 18, wherein the operations comprise:
periodically identifying and linking configuration items to incident reports stored in the database to which no configuration items are linked; and periodically initiating the network discovery process to discover the one or more new configuration items and update the plurality of configuration items to include the one or more new configuration items (see at least Gupta.0058-0060 exploring relationships, 0028 automatically assign an incident and/or asset class to new incident descriptions).

Regarding claim 20, Gupta/ Jayaraman teaches the non-transitory, computer-readable medium of claim 18, wherein the operations comprise generating a graphical user interface comprising a popup window overlaid on the received incident report, wherein the popup window displays questions arranged in a decision tree structure and receives inputs indicative of attributes of a configuration item to link to the received incident report.
However Gupta clearly teaches a search template can be represented as tree of CIs and relationships as shown in FIG. 4 (see 0063). Gupta further teaches selecting search templates (see 0066). Furthermore using a pop-up window in a graphical user interface is common practice for suggestions to assist users in their task. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pop-up window as claimed in order to assist users in selecting search templates.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 18-20 of parent U.S. Patent No.11061890. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are mere broader versions or obvious variations/combinations of claims 1-10, 18-20 of the parent U.S. Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marko Jantti, “Lessons Learnt from the Improvement of Customer Support Processes: a Case Study on Incident Management”, PROFES 2009: Product-Focused Software Process Improvement pp 317–331.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        8 October 2022